Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting
With regards to the double patenting rejection, the terminal disclaimer filed on 12/28/20 has been reviewed, accepted, and recorded. The double patenting rejection is withdrawn.

35 USC § 103
With regards to the 35 USC § 103 rejection of independent claim(s) 1, 10, 12, 34, and 35 and their respective dependents, applicant argues the claims as amended are not taught by the prior art of record and should not be rejected. Applicant’s remarks filed on 08/11/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10, 12, 17, 30, 34-38, 52, 62 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0081657 A1] in view of D2 [US 2007/0204497 A1] in view of D5 [US 2009/0155123 A1], in view of D3 [US 2004/0151349 A1], in view of D6 [US 2003/03187359 A1].
Claim 1: A system comprising:
(I) an authentication sub-system comprising a camera, a scanner, and/or a microphone, and [D1, Figure 2 and [0031, 0033, and 0091]] D1 teaches the user interface for authentication of a user. The authentication could be completed by an identifier such as a scan or a fingerprint.

(II) a biochemical analysis sub-system configured to perform a biochemical analysis on a biological sample provided to the biochemical analysis sub-system to obtain genetic data, the biochemical analysis sub-system comprising a sample cartridge interface and a fluidics assembly including a pump; [D1, Figure 1, 3, 8 and [0031 and 0067-0068]] D1 teaches the biological sample is being collected from a patient. The biological sample may include blood and the analysis is completed on this sample.

(III) a communications interface; [D1, [0031 and 0178]] D1 teaches the transmission and communication device.
(IV) a system memory; and [D1, [0206]] D1 teaches the memory.
(V) one or more processors, [D1, [0206]] D1 teaches the processor.

wherein the system is configured to:

(a) authenticate a user using the authentication sub-system; [D1, Figure 2 and [0031, 0033, and 0091]] D1 teaches the user interface for authentication of a user. 

(b) instruct an authenticated user to provide a biological sample of a third party to the biochemical analysis sub-system; [D1, [0031]] D1 teaches the user interface authenticating a user and to obtain patient information. A biological sample is to be collected from the patient onto a biological sample card.

(c) without further user input, automatically cause the biochemical analysis sub-system to execute a biochemical analysis on the biological sample of the third party; and  [D1, Figure 13 and [0137 and 0183-0186]] D1 teaches the tests to be run against the biological samples are determined automatically. The data center may identify previous test information based on part of the patient data and/or sample collection data received. The previous test information may be used to identify previous abnormal test results for the patient and/or determine what tests need to be run on the current biological sample.

(d) communicate, through the communications interface, genetic data of the third party obtained from the biochemical analysis to a server, wherein the server is configured to compare the communicated genetic data of the third party with records in a criminal records database to determine whether the communicated genetic data match one of the records in the criminal records database, the records in the criminal records database containing genetic data, wherein the criminal records database is remote from the authentication sub-system. [D1, [0031 and 0197]] D1 teaches the data center receives test results from the screening center. After receiving the test results, the data center may update the records database to include the test results data and may provide the medical facility with the test results automatically or upon request from the medical facility. A unique identifier is used to associate the data by the data center via a network including the patient data, sample collection data, results data, and other information. 

D1 does not explicitly teach to instruct the user to complete steps for sample analysis. The claim limitations are taught as follows: [D2, [0002 and 0023-0025]] D2 teaches the method and apparatus for collecting a medical sample according to a work order provided by the system.

D1 does not explicitly teach the biochemical analysis sub-system comprising a sample cartridge interface and a fluidics assembly including a pump. The claim limitations are taught as follows: [D5, [0008-0010]] D5 teaches the interface including one or more pumps in communication with a manifold wherein the fluid can be dispensed by heads in the manifold through instruction from electronic signals and connection automatically.

D1 does not explicitly teach the server is configured to conduct the comparison between the acquired biological sample data and the data stored within the database server and the separate database and authentication sub-system. The claim limitations are taught as follows: [D3, Figure 1 and 3 and [0036]] D3 the transmitted data being compared. An image to be stored or searched is transmitted to the database server. The database server processes the image and runs the search and compares the data to those stored in the database. The database server then returns the search result to the identification station. It is noted in Figure 1 the authentication sub-system is separate from the identification database.

D1 does not explicitly teach the database being that of a third party criminal database, however, D6 teaches, see [0036], the microcomputer communicates with another computer workstation crime database to retrieve information based upon face of criminals in the database or to another remote computer with capability of image processing. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 with D6 wherein the genetic information of D1 would be forwarded to the remote database of D6 for analysis and match making in lieu of the image data.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein a user interface is provided to authenticate a user, collect a sample data from a patient, automatically apply an analysis to the sample, and communicating the result of the analysis over a server, with the teachings of D2, wherein the step of collecting the sample data from a patient is in the form of a work order instructing the user to collect the sample data, further with the teachings of D5, wherein the assembly includes a pump for providing fluids to the sample analysis manifold. One skilled in the art would have been motivated to modify D1 in this manner in order to, as described in D2, provide the user with specific instruction on the type of sample required for analysis from the patient and various other forms of instruction capable of being provided while collecting patient sample data (type of sample, amount of sample, if user should be fasting prior to gathering sample, etc.). The combination of D1, D2, and D5 provide the system in which the user is authenticated and acquires the biological sample from the patient and the combination of the prior art would provide the system and process for acquisition of the data. Further, one skilled in the art would have been motivated to modify the previously indicated combination of D1, D2, and D5 in order to, as described in D3, to provide acquired data to a database via transmission for further analysis and feedback to the user. The transmission of the data to a centralized server for analysis is well known in the art as many law enforcement agencies utilize a centralized database for storage of identification information or even a crime scene information wherein the subject has not been identified, but their identifier features have been analyzed and detected. Finally, the additional characteristics of D2, D5,  and D3 being implemented with the teachings of D1 each include already known teachings of providing instruction for sample acquisition utilizing an assembly and providing analysis on that sample in a location by transmission of the acquired data. Finally, it would have been obvious to one of ordinary skill in the art to combine the teachings of D1, D2, D5, and D3 with the teachings of D6 wherein the genetic information of D1 would be forwarded to the remote database of D6 for analysis and match making in lieu of the image data.  Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The system of claim 1, wherein the system is further configured to authenticate the user by facial recognition based on one or more images taken by the camera, by fingerprint recognition based on one or more fingerprint scans taken by the scanner, or by voice recognition based on voice sound picked up by the microphone, where in authentication proceeds without an active command from the user. [D1, Figure 2 and [0031, 0033, and 0091]] D1 teaches the user interface for authentication of a user. The authentication could be completed by an identifier such as a scan or a fingerprint.

Claim 5: The system of claim 1, wherein the system is configured to operate the camera to periodically or continually scan the environment for a user that can be authenticated. [D3, Figure 2 and [0035]] D3 teaches the use of an automatic face processing for authentication using a 3D system and person’s facial image is captured by a 3D image peripheral. This is a real time-solution and thus considered periodically operating the camera to scan for the user.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1.

Claim 17: The method according to claim 12, wherein the one or more capture devices are selected from the group consisting of: a still camera; a video camera; an infrared camera or other heat detecting or imaging devices; a scanner for scanning finger prints, hand prints, or foot prints; a retina scanner; a facial scanner; and a microphone for recording audio data. Claim 17 is rejected for similar reasons as to those described in claim 1. The image is from at least at least a still camera.

Claim 30: The method according to claim 12, wherein the biometric biochemical analysis system is substantially portable or transportable and can be moved in a passenger vehicle. Claim 30 is rejected for similar reasons as to those described in claim 1. The system as a whole can be transported in a passenger vehicle. 

Claim 34: Claim 34 is rejected for similar reasons as to those described in claim 1. With regards to the status of the steps being taken to analyze the biological component, D1 [0011 and 0133] D1 teaches the status alerts and updates being provided with respect to the samples being analyzed. Further, D1 teaches the type of sample being analyzed. This could be the sample as an initial sample or the repeated analyzation of the initial sample. It is to be noted, “Forensic analysis”, is considered intended use.

Claim 35: Claim 35 is rejected for similar reasons as to those described in claim 1.

Claim 36: The system according to claim 35 wherein the at least one biological sample receiver comprises one or more of: a cartridge receiver; a cartridge receiver and a cartridge; a liquid sample receiver; and a solid sample receiver. [D1, [0111]] D1 teaches a biological sample is obtained from the patient. Biological samples taken from the patient are applied to the biological sample card.

Claim 37: The system according to claim 35 wherein the least one electronic biometric data capture module comprises one or more of: one or more scanners or cameras for capturing images or scanning data from one or more of: a face or any other part of a body or clothing useful in identification; prints of fingers, palms, feet, toes; a sample or a sample with a bar code, RFID code, or other code; and an identification card or birth certificate or death certificate or other Claim 37 is rejected for similar reasons as to those described in claim 1. There is at least a camera used to acquire facial data.

Claim 38: The system according to claim 35, wherein the at least one electronic biometric data capture module comprises one or more of: a still camera; a video camera; an infrared camera or other heat detecting or imaging devices; a scanner for scanning finger prints, hand prints, or foot prints; a retina scanner; a facial scanner; a microphone for recording audio data; and one or more interfaces to connecting to any external capture device. Claim 38 is rejected for similar reasons as to those described in claim 17.

Claim 52: The system according to claim 35, wherein the at least one electronic biometric data capture module comprises one or more capture devices connected to the biometric biochemical analysis system through a local wired or wireless connection so as to allow some independent movement or positioning of the capture device with respect to other components of the biometric biochemical analysis system. Claim 52 is rejected for similar reasons as to those described in claim 1 wherein there is a networked device to the biochemical analysis system.

Claim 62: The system according to claim 35, wherein the logic processor is further configurable to: direct and automate the capture of one or more sets of biometric associated data selected from the group consisting of: name, address, identification number, incident report, and location or condition of subject when found or identified by providing user instructions; or generate data or [D1, [0029]] D1 teaches the data collector is used to determine information about the label to be created. This includes a various type of identifiers. This data may also include a work order number. These labels are then attached to the subject’s associated objects/substances (blood). 

Claims 69-70: are rejected for similar reasons as to those described in claim 1 wherein the databased could be remote and used for identification. It is unclear if the “remote identification database” is the database connected to the server in which the analysis is completed or is an additional remote database in which the remote server accesses to compare the acquired data. Examiner is considering the remote database to be that of the one present on the server the acquired data is transmitted to. 
< Remainder of Page Left Intentionally Blank >

Claims 3, 6, 39, 40 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0081657 A1] in view of D2 [US 2007/0204497 A1] in view of D3 [US 2004/0151349 A1] in view of D5 [US 2009/0155123 A1] as applied to claim 1, further in view of D4 [US 2002/0045189 A1].
Claim 3: The system of claim 1, wherein the biochemical analysis sub-system comprises an electrophoresis analyzer. With regards to claim 1, the prior art teaches the analysis of a blood sample. The prior art does not explicitly teach the analysis comprising an electrophoresis analyzer, however, the prior art of record teaches the limitations as follows: [D4, [0016]] D4 teaches the use of electrophoresis for separation. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the method of D1, D2, D3 and D5, as described in claim 1, with the method of D4 wherein the analysis of the biological sample would include an electrophoresis analyzer in addition to the analysis systems present. One skilled in the art would have been motivated to modify D1, D2, D3, and D5 in this manner in order to further include the electrophoresis analyzer, which is a known biological sample analysis system, as described in D4. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim 6: The system of claim 1, wherein the biochemical analysis comprises performing a biochemical reaction on an analyte in the biological sample to produce a reaction product and perform a detection or measurement on the reaction product. [D4, [0016]] D4 teaches the separation of substances and the analytes to be measured applying negative charge or HPLC, for separating the complex from free affinity substance including free labeled affinity substance, analytes to be measured including labeled analyte.

Claim 39: The system according to claim 35, wherein the at least one biochemical analyzer comprises one or more of: an electrophoresis analyzer; one or more other analyzers or detectors; one or more sample cartridge interfaces; and one or more interfaces for attaching to external analyzers or detectors. Claim 39 is rejected for similar reasons as to those described in claim 3.

Claim 40: The system according to claim 35, wherein the logic processor is configured to execute instructions to perform a biochemical reaction on a sample in a sample cartridge engaged with the cartridge interface to produce a reaction product and to analyze the reaction product. Note: Claim 40 depends upon claim 28 and claim 28 has been canceled. Appropriate correction is required. Claim 40 is rejected for similar reasons as to those described in claim 6, see D4 [0082] wherein a reaction tube is used for the sample derived from the living being.

Claim 41: The system according to claim 35, further comprising at least one additional analyzers or detectors. Claim 41 is rejected for similar reasons as to those described in claim 3 and 6 wherein there is an electrophoresis analyzer and analyte analyzer. Further, as described in claim 1, there is multiple analyzers and detectors, for example, the face and blood detectors.

Claim 42: The system according to claim 41, wherein the at least one additional analyzers or detectors comprises one or more of: one or more medical examination detectors able to [D1, [0009]] D1 teaches the use of the system for blood, urine, drug screening, tissue samples etc. 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661